PER CURIAM.
Petitioner appeals the decision of the superintendent of the Oregon State Penitentiary finding defendant guilty of Prison Rule 8, sexual activity. Petitioner was required to serve two years in the Segregation and Isolation Unit and forfeit 365 days of statutory good time. As to petitioner’s first assignment, there was substantial evidence to support the finding of guilt.
Petitioner’s other assignments relate to his contention that he was held in Segregation and Isolation for a period of 36 days without hearing or without any finding as required by Bekins v. Cupp, 274 Or 115, 545 P2d 861 (1976). We are unable to discern from the record the critical fact whether petitioner was placed in Segregation and Isolation on June 7 or July 7,1977. The case must be remanded for further findings.
Remanded for further findings.